04/01/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0253
                        DA 21-0253


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

KENT ALLEN TICHENOR,

      Defendant and Appellant.


                                     ORDER


      Upon consideration of Unopposed Motion for Extension of Time to File

Opening Brief and Declaration in Support, and good cause appearing;


      IT IS HEREBY ORDERED that Appellant is granted an extension of time

to and including April 19, 2022, within which to prepare, file, and serve

Appellant’s Opening Brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               April 1 2022